 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”), is made as of May 10, 2005,
by and between Sunrise Senior Living, Inc., a Delaware corporation (“Sunrise”),
and Michael B. Lanahan (the “Executive”). Certain capitalized terms used herein
are defined in Section 21 hereof.

WITNESSETH:

     WHEREAS, pursuant to a Securities Purchase Agreement dated as of May 2,
2005 by and among Sunrise, Greystone Communities, Inc., a Texas corporation (the
“Company”), and the Executive, among others (the “Purchase Agreement”), Sunrise
is acquiring, among other things, all of the Company’s capital stock;

     WHEREAS, the execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement;

     WHEREAS, Sunrise desires to employ the Executive as Chairman of the
Company; and

     WHEREAS, Sunrise and the Executive desire to state the terms and conditions
of the Executive’s employment with Sunrise.

     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

     1. Employment and Duties.

     (a) Position.

     Sunrise, for itself and its Subsidiaries and their affiliates, including
the Company (collectively, the “Sunrise Entities” and individually, a “Sunrise
Entity”), hereby agrees to employ the Executive, and the Executive agrees to be
employed by Sunrise upon the terms and conditions hereinafter set forth as
(i) through December 31, 2007, Chairman of the Company, or (ii) on or after
January 1, 2008, in any other position at a comparable level in light of the
Executive’s capacities, as may be assigned to him from time to time by the
President of Sunrise, including any such position with any Sunrise Entity. At
any time on or after January 1, 2008, if elected or appointed, the Executive
shall also serve as a director of any Sunrise Entity for additional compensation
(if any) consistent with Sunrise’s employment practices.

     (b) Duties and Reporting.

     The Executive shall have all the powers, duties, and responsibilities of
Chairman of the Company, as the President of Sunrise may from time to time
assign to the Executive consistent with his status as Chairman of the Company,
including but not limited to the general responsibilities associated with being
a senior representative of a Sunrise Entity. Executive shall devote his full
business time and attention to the affairs of Sunrise and the Company, perform
his duties, responsibilities and functions hereunder to the best of his
abilities in a diligent,

 



--------------------------------------------------------------------------------



 



trustworthy, professional and efficient manner, and shall comply with the lawful
and good faith directions and instructions given to him by the President of
Sunrise and with the policies and procedures of Sunrise and the Company. In his
capacity as Chairman of the Company, the Executive shall report directly to the
President of Sunrise. If the Executive’s position is changed in a manner
consistent with the provisions of Section 1(a), the foregoing covenants in this
Section 1(b) shall apply equally to any such position and any such other Sunrise
Entity.

     (c) Exclusive Services.

     For so long as the Executive is employed by a Sunrise Entity, and except as
may otherwise be contemplated by this Agreement, the Executive will not, without
the prior written approval of Sunrise, directly or indirectly, engage or
participate in, or become employed by, or become a director, officer or partner
of, or render advisory services to, or provide other services in connection
with, any business activity other than that of the Sunrise Entities.

     This provision should not be interpreted to prevent the Executive from
participating in hobbies, other activities, and pursuits in his spare time
(i.e., time not delegated to a Sunrise Entity commitment or project), including
normal charitable activities and passive investments in family businesses that
are not competitive with the business of any Sunrise Entity, so long as such
activities do not interfere with the Executive’s ability to perform his duties.
In the event the Executive pursues publication of any written material, Sunrise
reserves the right to review any written product relating to a Sunrise Entity or
senior housing and reserves approval rights for any portion of written product
that relates to a Sunrise Entity or the Executive’s employment.

     (d) Certain Activities.

     The Executive during the term of this Agreement shall comply with the
Special Ethics Rules attached to this Agreement as Exhibit A and shall not
(i) give or agree to give any gift or similar benefit or more than nominal value
to any customer, supplier, or governmental employee or official or any other
person who is or may be in a position to assist or hinder any Sunrise Entity in
connection with any proposed transaction, which gift or similar benefit, if not
given or continued in the future, might adversely affect the business or
prospects of any Sunrise Entity, (ii) use any corporate or other funds for
unlawful contributions, payments, gifts or entertainment, (iii) make any
unlawful expenditures relating to political activity to governmental officials
or others, (iv) establish or maintain any unlawful or unrecorded funds in
violation of Section 30A of the Securities Exchange Act of 1934, as amended, or
(v) accept or receive any unlawful contributions, payments, gifts or
expenditures.

     (e) Location of Services.

     For so long as the Executive is employed under this Agreement, his main
focus of employment will be in Irving, Texas, unless otherwise agreed to in
writing by the Executive and Sunrise. This provision does not limit Sunrise in
requiring the Executive to perform business travel reasonably necessary to
perform his duties.

- 2 -



--------------------------------------------------------------------------------



 



     2. Term of Employment.

     The Executive’s employment under this Agreement will commence on the date
hereof and will terminate without the need for any written or verbal notice four
(4) years from the date hereof (the “Original Term”), subject to extension in
accordance with the following sentence or earlier termination in accordance with
Section 4 hereof (the period from the date hereof until the actual date of
termination is hereinafter referred to as the “Term”). Sunrise and the Executive
agree to meet at least 90 days prior to the expiration of the Original Term to
discuss whether or not to extend the Term and, if so, on what terms.

     3. Compensation and Benefits.

     (a) Salary and Bonus.

     Subject to the approval of the Compensation Committee of the Board of
Directors of Sunrise (the “Compensation Committee”), Sunrise shall cause the
Company to pay to the Executive an annual base salary (the “Salary”) at the
initial rate of $350,000, payable in accordance with the Company’s normal
payroll practices. The Salary shall be reviewed on an annual basis in accordance
with the policy of the Compensation Committee and may be adjusted, in the
discretion of the Compensation Committee, taking into account the Executive’s
performance and any other factors the Compensation Committee deems relevant. The
Executive shall receive an annual full-time salary no less than $350,000 during
the Term.

     As of the end of 2005 and of each calendar year thereafter during which
this Agreement is in effect, the Executive shall be eligible to receive a
discretionary bonus, which shall be earned as of the end of each calendar year
through 2008 and as of the end of the Original Term in 2009, in an amount up to
100% of his Salary (which, for 2005, shall mean up to $350,000 even though the
period of the Executive’s employment in 2005 is less than one year, and which,
for the portion of 2009 encompassed by the Original Term, shall mean up to a
prorated amount based on the number of days employed in 2009 which, when
annualized, equals his Salary as of the end of the Original Term) based upon
meeting objectives established by the Compensation Committee. Notwithstanding
the foregoing, the Compensation Committee shall have the discretion to grant an
additional bonus based on Executive’s performance.

     (b) Restricted Stock Grant.

     Sunrise agrees, subject to the approval of its Board of Directors, to issue
to the Executive 18,500 shares of its restricted common stock (the “Restricted
Shares”), in accordance with the terms of the form of Restricted Stock Agreement
attached hereto as Exhibit B.

     (c) Reimbursed Business Expenses.

     Sunrise will cause the Company to reimburse the Executive for all
reasonable business-related expenses incurred by him in the performance of his
duties during the Term consistent with the Company’s policy as of the date of
this Agreement. The Executive must file expense reports with respect to such
expenses in accordance with the Company’s policies.

- 3 -



--------------------------------------------------------------------------------



 



     (d) Participation in Benefit Plans.

     During the Term, the Executive shall be eligible to participate in each
medical, dental, disability, life insurance and other welfare or fringe benefit
plan (i) through December 31, 2007, sponsored by the Company (other than any
such plans which terminate on or before closing under the Purchase Agreement,
provided that the Executive shall be eligible for replacement plans) and (ii) on
or after January 1, 2008, sponsored by Sunrise or the Company, in Sunrise’s
discretion, in each case in accordance with the generally applicable terms and
conditions of each such plan.

     (e) Automobile.

     Sunrise shall cause (i) the Company to provide the Executive an annual
automobile allowance of $12,000 and to reimburse the Executive for business
miles to the extent provided in the Company’s policies as of the date of this
Agreement and (ii) the Executive to be included in the Company’s automobile
allowance policy (if any). The Executive will use this annual allowance to own,
maintain and insure his own automobile for his business use in connection with
his employment under this Agreement. The Executive must file expense reports
with respect to such automobile in accordance with the Company’s policies. Any
of the foregoing costs which are in excess of the annual allowance shall be
borne by the Executive.

     (f) Club Membership.

     Sunrise shall cause the Company to pay the monthly dues and locker fees
(excluding discretionary expenses and extraordinary assessments) for the
Executive’s current membership at each of the Dallas National Golf Club and the
Four Seasons Sports Club and Resort.

     (g) Vacation.

     Executive shall be entitled to vacation consistent with the policy of the
Company as of the date of this Agreement.

     4. Termination of Employment Before the Expiration of the Original Term.

     Subject to the provisions of this Section 4, Sunrise shall have the right
to terminate the Executive’s employment at any time, for any reason or for no
reason, and the Executive shall have the right to resign only for Good Reason.



  (a)   Termination by Sunrise (Excluding For Cause Termination) or Resignation
by the Executive for Good Reason.

      (i) If (1) the Executive’s employment is terminated by Sunrise on or after
January 1, 2008 for a reason other than for Cause, or (2) the Executive resigns
for Good Reason before the expiration of the Original Term, then the Executive
shall be entitled to the following payments:

- 4 -



--------------------------------------------------------------------------------



 



  (A)   any earned and unpaid Salary and bonus through and including the date of
such termination or resignation, payable as soon as practicable after such
termination or resignation;     (B)   a severance payment (the “Severance
Payment”), determined in the accordance with Section 4(a)(ii); and     (C)  
payment of the Executive’s health insurance premiums (excluding the premiums the
Executive would have paid if still employed by Sunrise or a Subsidiary) for
COBRA coverage for the one-year period following the date of such termination or
resignation.

      (ii) Subject to the Executive’s compliance with Sections 4(e), 6 and 7
below, if the Executive’s employment terminates under the circumstances set
forth in subsection (i) above, the Severance Payment shall equal the total of
(A) the Executive’s remaining Salary payments that would have been payable until
the end of the Original Term, assuming his Salary rate remained at the level in
effect at the termination date, payable in accordance with the Company’s normal
payroll practices, and (B) 50 percent of the average of the annual bonus
payments paid to the Executive pursuant to Section 3(a) hereof, payable annually
with respect to each year remaining in the Original Term in accordance with the
Company’s normal payroll practices, with a prorated amount being payable with
respect to any portion of the balance of the Original Term which is not a full
year.

      (iii) The Executive acknowledges and agrees that the Severance Payment and
other benefits provided for by this Section 4(a) represent the full and complete
benefits in the nature of severance pay to which he will be entitled from the
Sunrise Entities in the event his employment with Sunrise or any other Sunrise
Entity terminates under the circumstances contemplated by this Section 4(a).

     (b) Termination of Employment by Sunrise for Cause.

     If the Executive’s employment is terminated by Sunrise for Cause, the
Executive shall be entitled only to payment of (i) any unpaid Salary and any
other amounts earned or accrued but not paid through and including the date of
such termination and (ii) any earned and unpaid bonus that may be required as of
the date of the termination by any bonus plan applicable to the Executive, but
shall not be entitled to any other severance payment. Such payment shall be made
as soon as practicable following the termination of the Executive’s employment.

     (c) Death or Permanent Disability.

     Upon the Executive’s death or termination of employment due to “permanent
disability” (as defined below), the Executive (or in the event of his death, the
Executive’s beneficiary) shall be entitled as severance only to payment of any
unpaid Salary and any other amounts (including bonus) earned but not paid
through and including the date of such death or termination of employment, to be
paid as soon as practicable following such death or termination of employment.
Other than payments which may be due under separate Sunrise or Company plans

- 5 -



--------------------------------------------------------------------------------



 



or pensions, the Executive or his beneficiary shall not be entitled to any other
severance payment in the event of the Executive’s death or disability, although
the Executive or his beneficiary (as the case may be) shall be entitled to the
appropriate benefits under any applicable disability or life insurance programs
then maintained for the Executive by Sunrise or the Company. “Permanent
disability” shall mean the inability, for a period of six consecutive months, to
adequately perform Executive’s regular duties, with reasonable accommodation,
due to a physical or mental illness, condition or disability.

     (d) Date of Termination or Resignation.

     The date of the Executive’s termination of employment pursuant to Section
4(a) or 4(b) shall be the date specified in the written notice of termination
from Sunrise or, if no date is specified therein, ten days after receipt by the
Executive of the written notice of termination from Sunrise. The date of the
Executive’s resignation of employment pursuant to Section 4(a) shall be the date
specified in the written notice of resignation from the Executive to Sunrise or,
if no date is specified therein, ten days after receipt by Sunrise of the
written notice of resignation from the Executive. The date of the Executive’s
termination of employment under Section 4(c) shall be the date of the
Executive’s death or the date specified in the written notice of termination
from Sunrise or, if no date is specified therein, ten days after receipt by the
Executive of the written notice of termination from Sunrise.

     (e) Release.

     In the event of a termination of the Executive’s employment, it is
understood and agreed that a principal condition to any commitment by Sunrise to
pay to the Executive any Severance Payment shall be the execution and delivery
to Sunrise by the Executive of a full and unconditional release and waiver of
all claims and causes of action, known and unknown, in contract, law and equity,
of any kind whatsoever that the Executive has or may have against any Sunrise
Entity or any of their officers, directors, employees, agents and affiliates as
of the Executive’s employment termination date, provided that the foregoing
shall not apply to any claim by the Executive under the certificate of
incorporation or bylaws or similar organizational document of any Sunrise Entity
for indemnification by reason of the fact that the Executive was an officer,
director or manager of such entity. Sunrise agrees to cause its executive
officers (as defined in Rule 3b-7 under the Securities Exchange Act of 1934, as
amended) not to disparage the Executive after the Term.

     (f) Resignation Other Than for Good Reason is a Breach.

     In the event that the Executive resigns other than for Good Reason, then
the Executive shall be in material breach of this Agreement and Sunrise shall be
entitled to all remedies available therefor at law or in equity, including but
not limited to monetary damages for lost profits. In this connection, the
parties acknowledge and agree that the Executive’s commitment to his continued
employment during the Original Term was a fundamental factor in the decision of
Sunrise to acquire the Company and that Sunrise would suffer substantial
financial harm if the Executive resigned other than for Good Reason. Nothing in
this Section 4(f) shall affect Sunrise’s ability to obtain injunctive or other
equitable relief for other breaches of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     (g) Termination of Employment by Sunrise Without Cause Prior to January 1,
2008.

     In the event that Sunrise terminates the Executive’s employment other than
for Cause or permanent disability prior to January 1, 2008, then Sunrise shall
be in material breach of this Agreement and the Executive shall be entitled to
all remedies available therefor at law or in equity, provided that the minimum
amount of damages payable to the Executive in the event of such a breach shall
equal the amount of the Severance Payment that would have been payable had such
termination been permitted under Section 4(a). In this connection, the parties
acknowledge and agree that the Executive’s commitment to his continued
employment during the Original Term was a fundamental factor in his decision to
agree to the Purchase Agreement and the Executive would suffer substantial
financial harm if he was terminated by Sunrise other than for Cause or permanent
disability prior to January 1, 2008.

     (h) Section 409A of the Internal Revenue Code.

     (i) Anything in this Agreement to the contrary notwithstanding, if (A) on
the date of termination of Executive’s employment with Sunrise or a Subsidiary,
any of Sunrise’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended (the “Code”)) and (B) as a result of such termination,
the Executive would receive any payment that, absent the application of this
Section 4(h), would be subject to interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(2)(B)(i) of the Code, then no such payment shall be payable prior to the
date that is the earliest of (1) 6 months after the Executive’s termination
date, (2) the Executive’s death or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.

     (ii) It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.

     (i) Expiration of Term.

     No termination of employment shall be deemed to occur for purposes of the
special payments provided under Section 4(a) as a result of the expiration of
the Term and the cessation of the Executive’s employment on or after the date of
such expiration.

     5. Tax Withholding.

     All amounts payable to the Executive pursuant to this Agreement shall be
subject to all legal requirements with respect to the withholding of taxes.

- 7 -



--------------------------------------------------------------------------------



 



     6. Non-Disclosure Covenant; Executive’s Inventions.

     Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him (i) while employed by the Company
prior to the date hereof and (ii) after the date hereof from any Sunrise Entity
concerning the business or affairs of the Sunrise Entities (collectively,
“Confidential Information”) are the property of the applicable Sunrise Entity.
Upon execution of this Agreement, the Executive shall be afforded access to
Confidential Information related to the Executive’s duties that Sunrise would
not otherwise disclose to the Executive in the absence of his agreements herein.
The Executive acknowledges that (a) public disclosure of such Confidential
Information could have an adverse effect on the Sunrise Entities and their
businesses; (b) because the Executive possesses substantial technical expertise
and skill with respect to the Company’s business, and will obtain substantial
technical expertise and skill with respect to the businesses of other Sunrise
Entities, Sunrise desires to obtain exclusive ownership of each Employee
Invention, and Sunrise will be at a substantial competitive disadvantage if they
fail to acquire exclusive ownership of each Employee Invention; and (c) the
provisions of this Section are reasonable and necessary to prevent the improper
use or disclosure of Confidential Information and to provide the Sunrise
Entities with exclusive ownership of all Employee Inventions.

     In consideration of the foregoing, the receipt and sufficiency of which the
Executive acknowledges, the Executive covenants as follows:

     (a) Confidentiality.

     (i) During and following the Term, the Executive will hold in confidence
the Confidential Information and will not disclose it to any person except with
the specific prior written consent of Sunrise or except as otherwise expressly
permitted by the terms of this Agreement, including in the normal course of the
performance of his duties hereunder.

     (ii) Any trade secrets of any Sunrise Entity will be entitled to all of the
protections and benefits under Texas trade secret laws and any other applicable
law. If any information that Sunrise deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such information will nevertheless be considered Confidential
Information for purposes of this Agreement. The Executive hereby waives any
requirement that Sunrise or any other Sunrise Entity submit proof of the
economic value of any trade secret or post a bond or other security.

     (iii) None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that the Executive demonstrates was or
became generally available to the public other than as a result of a disclosure
by the Executive.

     (iv) The Executive will not remove from the premises of Sunrise or any
other Sunrise Entity (except to the extent such removal is for purposes of the
performance of the Executive’s duties at home or while traveling, or except as
otherwise specifically authorized by Sunrise) any document, record, notebook,
plan, model, component, device, or computer software or code, whether embodied
in a disk or in any other form

- 8 -



--------------------------------------------------------------------------------



 



(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Sunrise Entities and the Executive, all of the Proprietary Items,
whether or not developed by the Executive, are the exclusive property of the
applicable Sunrise Entity. Upon termination of this Agreement by either party,
or upon the request of Sunrise during the Term, the Executive will return to the
applicable Sunrise Entity all of the Proprietary Items in the Executive’s
possession or subject to the Executive’s control, and the Executive shall not
retain any copies, abstracts, sketches, or other physical embodiment of any of
the Proprietary Items.

     (b) Employee Inventions.

     Each Employee Invention will belong exclusively to the applicable Sunrise
Entity. The Executive acknowledges that all of the Executive’s writings, works
of authorship, and other Employee Inventions are works made for hire and are the
property of the Company, including any copyrights, patents or other intellectual
property rights pertaining thereto. If it is determined that any such works are
not works made for hire, the Executive hereby assigns to the Company (and agrees
to execute and deliver any other documents deemed necessary to so assign) all of
the Executive’s right, title, and interest, including all rights of copyright,
patent, and other intellectual property rights, to or in such Employee
Inventions. The Executive covenants that he will promptly:

     (i) Disclose to Sunrise in writing any Employee Invention;

     (ii) Assign to Sunrise or to a party designated by Sunrise, at Sunrise’s
request and without additional compensation, all of the Executive’s right to the
Employee Invention for the United States and all foreign jurisdictions;

     (iii) Execute and deliver to Sunrise such applications, assignments, and
other documents as Sunrise may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention in the United
States and any foreign jurisdictions;

     (iv) Sign all other papers necessary to carry out the above obligations;
and

     (v) Give testimony and render any other assistance in support of the rights
of Sunrise or any other Sunrise Entity to any Employee Invention.

     7. Non-Competition and Non-Interference.

     The Executive acknowledges that (i) the services to be performed by him
under this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (ii) the business of the Company is national in scope
and its services are marketed throughout the United States, and the business of
the other Sunrise Entities is international in scope, and their services are
marketed throughout the United States and in certain countries outside the
United States; (iii) the Company and the other Sunrise Entities compete with
other businesses that are or could be located in any part of the United States
and in certain countries outside the United States; (iv) Sunrise has required
that the Executive make the covenants set forth in this Section 7 as a condition
to Sunrise’s acquisition of the Company pursuant to the Purchase Agreement; (v)

- 9 -



--------------------------------------------------------------------------------



 



Sunrise has required that the Executive make the covenants set forth in this
Section 7 as a condition of providing the Executive with its Confidential
Information; and (vi) the provisions of this Section 7 are reasonable and
necessary to protect the business of the Sunrise Entities.

     In consideration of the mutual promises made by the parties hereto, the
Executive covenants that he will not, directly or indirectly:

     (a) In light of the fact that the Executive shall have access to certain
Confidential Information related to the business of the Sunrise Entities which
would make the Executive a formidable competitor in all aspects of the business
of the Sunrise Entities in any location where the Sunrise Entities do business
as of the date of the Executive’s termination of employment, during the Term
(except in the course of his employment hereunder or as otherwise agreed by
Sunrise) and during the Post-Employment Period, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
services or activities compete in whole or in part with the services or
activities of any Sunrise Entity anywhere within the specific states of the
United States or in any other country in which any Sunrise Entity operates
during the Term; provided, however, that (i) the Executive may purchase or
otherwise acquire up to (but not more than) one percent of (A) any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, and (B) any tax-exempt debt securities issued
under the authority of a municipality or other governmental entity; (ii) nothing
in this Section 7(a) shall preclude the Executive during the Post-Employment
Period from performing work in a role that does not compete with the business of
any Sunrise Entity; and (iii) in the case of activities unrelated to senior
living or senior housing, Sunrise will consider in good faith any request by the
Executive for an exception to the foregoing restrictions.

     (b) Whether for the Executive’s own account or for the account of any other
person, at any time during the Term and the Post-Employment Period, solicit
business of the same or similar type being carried on by any Sunrise Entity,
from any person known by the Executive to be a customer of a Sunrise Entity or
to have been a customer of a Sunrise Entity at any time within the six months
prior to the end of the Term, and about whom the Executive received Confidential
Information, whether or not the Executive had personal contact with such person
during and by reason of the Executive’s employment with Sunrise;

     (c) Whether for the Executive’s own account or the account of any other
person (i) at any time during the Term and the Post-Employment Period, solicit,
employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was an employee of a Sunrise Entity at any time
during the Term or in any manner induce or attempt to induce any employee of a
Sunrise Entity to terminate such employment; or (ii) at any time during the Term
and the Post-Employment Period, interfere with the relationship of any Sunrise
Entity with any person, including any person who at any time during the Term was
an employee, contractor, supplier, or customer of a Sunrise Entity; provided
that nothing in this Section 7(c) shall preclude the Executive during the
Post-Employment Period from working with a former employee of a Sunrise Entity
in a business that does not compete with the business of any Sunrise Entity if
such

- 10 -



--------------------------------------------------------------------------------



 



former employee did not terminate his or her employment with such Sunrise Entity
as a direct or indirect result of the Executive’s actions; or

     (d) At any time during or after the Term, disparage any Sunrise Entity or
any of their shareholders, directors, officers, employees, agents or affiliates.

     For purposes of this Section 7, the term “Post-Employment Period” means the
two (2) year period beginning on the date of termination or expiration of the
Executive’s employment with Sunrise.

     If any covenant in this Section 7 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive. The Executive
agrees that the covenants set forth in Section 7(a) shall be deemed to be a
series of separate covenants not to compete for each month within the applicable
period of non-competition and separate covenants not to compete for each state
within the United States and for each country outside of the United States.

     The period of time applicable to any covenant in this Section 7 will be
extended by the duration of any violation by the Executive of such covenant.

     The Executive will, while the covenant under this Section 7 is in effect,
give notice to Sunrise, within ten days after accepting any other employment, of
the identity of the Executive’s employer. Sunrise may notify such employer that
the Executive is bound by this Agreement and, at Sunrise’s election, furnish
such employer with a copy of this Agreement or relevant portions thereof.

     8. Injunctive Relief and Additional Remedy.

     The Executive acknowledges that the injury that would be suffered by the
Sunrise Entities as a result of a breach of the provisions of this Agreement
(including any provision of Sections 6 and 7) would be irreparable.

     9. Covenants of Sections 6 and 7 are Essential and Independent Covenants.

     The covenants by the Executive in Sections 6 and 7 are essential elements
of this Agreement, and without the Executive’s agreement to comply with such
covenants, Sunrise would not have acquired the Company and entered into this
Agreement or employed the Executive. Sunrise and the Executive have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Sunrise Entities.

     10. Notices.

- 11 -



--------------------------------------------------------------------------------



 



     All notices, request, consents or other communications required or
permitted to be given hereunder shall be in writing by personal delivery,
facsimile, or certified or registered mail return receipt requested, to the
applicable address set forth below, or such other address as either party shall
furnish in writing to the other:

         
(i)
  To Sunrise   Jeffrey M. Jasnoff
 
      Sunrise Senior Living, Inc.
 
      Suite T-900
 
      7900 Westpark Drive
 
      McLean, Virginia 22102
 
       
(ii)
  To the Executive   Michael B. Lanahan
 
      5222 Farquhar
 
      Dallas, TX 75209

     11. Representations and Warranties by the Executive.

     The Executive represents and warrants to Sunrise that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

     12. Obligations Contingent on Performance.

     The obligations of Sunrise hereunder, including Sunrise’s obligation to
cause the payment of the compensation provided for herein, are contingent upon
the Executive’s performance of the Executive’s obligations hereunder.

     13. Binding Effect.

     This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.

     14. Entire Understanding.

     This Agreement constitutes the entire understanding between Sunrise and the
Executive relating to the employment of the Executive by Sunrise and supersedes
and cancels all prior negotiations, understandings, and agreements.

     15. Assignment and Delegation.

     Neither this Agreement nor any right, duty, or obligation hereunder shall
be assignable or delegable by the Executive. This Agreement and all the rights
and obligations of Sunrise hereunder may be assigned, delegated, or transferred
to (i) any other Sunrise Entity or (ii) any

- 12 -



--------------------------------------------------------------------------------



 



business entity which at any time by merger, consolidation, or other business
combination acquires, directly or indirectly, all or substantially all of the
stock or assets of Sunrise or to which Sunrise transfers all or substantially
all of its assets. Upon any such assignment, delegation, or transfer, any such
successor shall be deemed to be substituted for all purposes as Sunrise
hereunder and this Agreement shall be binding upon any such successor.

     16. Amendment and Waiver.

     This Agreement may not be modified, amended, or waived in any manner except
by an instrument in writing signed by the Executive and Sunrise. The waiver by
either party of compliance with any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision of
this Agreement or of any subsequent breach by such party of a provision of this
Agreement.

     17. Counterparts.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.

     18. Headings.

     The headings of the Sections of this Agreement are included solely for
convenience of reference and shall not be construed or interpreted in any way as
affecting the meaning of such Sections.

     19. Governing Law.

     This Agreement shall be governed by, construed, and interpreted in
accordance with, the laws of the state of Texas.

     20. Severability; Interpretation.

     Each provision hereof is severable from this Agreement, and if one or more
of the provisions herein are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. This Agreement has been negotiated
between the parties and will not be deemed to be drafted by, or the product of,
any party. As such, this Agreement will not be interpreted in favor or, or
against, any party.

     21. Definitions.

     For purposes of this Agreement, the following terms shall have the meanings
set forth below:

     (a) “Cause” means the Executive, in Sunrise’s discretion, engages in any of
the following:

- 13 -



--------------------------------------------------------------------------------



 



  (i)   A material breach by the Executive of any of his obligations hereunder;
    (ii)   Willful failure by the Executive to comply with the reasonable
directions of the President of Sunrise in achieving the objectives of any
Sunrise Entity to which the Executive is assigned pursuant to Section 1 hereof;
    (iii)   The Executive’s failure to adhere to any written policy of a Sunrise
Entity if the Executive has been given a reasonable opportunity to comply with
such policy or cure his failure to comply;     (iv)   The appropriation (or
attempted appropriation) of a material business opportunity of a Sunrise Entity,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of a Sunrise Entity;     (v)   The
misappropriation (or attempted misappropriation) of any of the funds or property
of a Sunrise Entity;     (vi)   (A) reporting to work under the influence of
alcohol or illegal drugs or (B) using alcohol or illegal drugs, whether or not
at the workplace, in such fashion as to cause economic harm to any Sunrise
Entity;     (vii)   A willful act by the Executive which has a materially
detrimental effect on the reputation or business of any Sunrise Entity;    
(viii)   Any breach of fiduciary duty, gross negligence or willful misconduct
with respect to any Sunrise Entity which (if capable of cure) is not cured to
the reasonable satisfaction of Sunrise within 15 days after notice thereof to
the Executive; or     (ix)   The Executive’s conviction of, the indictment for
(or its procedural equivalent), pleading guilty to, agreeing to deferred
adjudication with respect to, entering a plea of no contest with respect to, or
being charged with (where such charge is not dismissed or otherwise resolved
favorably to the Executive in six months) any felony, the equivalent of a
felony, or any charge of fraud, embezzlement, theft, offense involving moral
turpitude, any crime related to the Executive’s duties hereunder or a violation
of any federal or state securities or tax law.

     (b) “Good Reason” means:



  (i)   A material failure by Sunrise to perform its obligations under this
Agreement which shall be continuing and uncured for 15 days after written notice
thereof has been given to Sunrise by the Executive; or     (ii)   A material and
adverse change in the Executive’s duties and responsibilities not agreed to by
the Executive (other than termination for Cause);

- 14 -



--------------------------------------------------------------------------------



 



provided that, except as stated below, the Executive shall not be entitled to
invoke Good Reason as a result of any action of the board of directors of
Sunrise or any administrator or committee provided for under any employee
benefit plan or program in applying or administering such plan or program
generally or taking any generally applicable discretionary action.

     (c) “Employee Invention” means:

     Any idea, invention, technique, modification, process, or improvement
(whether patentable or not), any industrial design (whether registerable or
not), any mask work, however fixed or encoded, that is suitable to be fixed,
embedded or programmed in a semiconductor product (whether recordable or not),
and any work of authorship (whether or not copyright protection may be obtained
for it) created, conceived, or developed by the Executive, either solely or in
conjunction with others, during the Term, or a period that includes a portion of
the Term, that relates in any way to, or is useful in any manner in, the
business then being conducted or proposed to be conducted by any Sunrise Entity,
and any such item created by the Executive, either solely or in conjunction with
others, following termination of the Executive’s employment with Sunrise, that
is based upon or uses Confidential Information.

     (d) “Subsidiary” means any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are, at the time of
determination, owned by Sunrise, directly or through one or more Subsidiaries.

     22. Executive’s Cooperation.

     During the Term and thereafter, the Executive shall cooperate with the
Sunrise Entities in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by Sunrise (including, without
limitation, the Executive being available to Sunrise upon reasonable notice for
interviews and factual investigations, appearing at the request of Sunrise to
give testimony without requiring service of a subpoena or other legal process,
volunteering to Sunrise all pertinent information and turning over to Sunrise
all relevant documents which are or may come into the Executive’s possession,
all at times and on schedules that are reasonably consistent with the
Executive’s other permitted activities and commitments). In the event Sunrise
requires the Executive’s cooperation in accordance with this paragraph, Sunrise
shall cause the Company promptly to reimburse the Executive solely for
reasonable travel expenses (including lodging and meals) upon submission or
receipts.

     23. Mandatory Arbitration.

     Except as provided below, any dispute, controversy or claim between or
among the parties hereto arising out of or relating to this Agreement, a breach
hereof, or Executive’s employment with Sunrise shall first be submitted to
mediation by and through JAMS in Dallas, Texas, and if such dispute is not
settled, it will be submitted to binding arbitration in accordance with the
provisions of this Section 23. However, Sunrise is not required to submit to
mediation or arbitration any claim, allegation, or cause of action for breach of
Sections 6 or 7 of this Agreement, and Sunrise may file suit and seek any relief
it is entitled with regard to such claim, allegation, or cause of action from a
court with jurisdiction.

- 15 -



--------------------------------------------------------------------------------



 



     Any arbitration pursuant to this Section 23 shall be conducted by a panel
consisting of three arbitrators, and in accordance with the Dispute Resolution
Rules of the American Arbitration Association upon the request of any party
hereto. The panel may proceed to resolution notwithstanding the failure of
either party to participate in the arbitration proceeding. The parties agree
that the arbitrator selection process shall consist of each party selecting a
single arbitrator of their own choice from the American Arbitration
Association’s panel of neutrals; and, then the two selected arbitrators deciding
on a third neutral to serve as the final arbitrator on the panel.

     The parties also agree that the Panel shall have the authority to dispose
of any claims summarily, and prior to the final arbitration hearing, if the
Panel deems any asserted claims to be without merit or without adequate support
in fact or law. Accordingly, the parties agree that each party may, by motion to
the Panel, seek to summarily dispose of claims, which it believes to be
meritless.

     The parties shall share equally in the fees and expenses of the arbitration
panel. The parties hereto agree that any arbitration conducted in accordance
with this Section 23 shall occur in Dallas, Texas, and (i) will be final and
binding among the parties, and (ii) may be entered in any court having
jurisdiction.

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Employment
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

            EXECUTIVE:
                   /s/ Michael B. Lanahan      MICHAEL B. LANAHAN             

            SUNRISE:

SUNRISE SENIOR LIVING, INC.,
a Delaware corporation
      By:        /s/ Bradley B. Rush       Name:   Bradley B. Rush      Title:  
Chief Investment Officer     

- 17 -